In an action, inter alia, to recover damages for professional malpractice, the defendant Napolitano appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Winick, J.), dated July 24, 1987, as denied his motion to dismiss the complaint pursuant to CPLR 327.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant Napolitano appeals from the denial of his motion to dismiss on the ground of forum non conveniens. The appellant bears the burden of demonstrating that the relevant factors militated against the court’s retention of jurisdiction of the action (see, Islamic Republic v Pahlavi, 62 NY2d 474, 479), and upon our review of the record, it is clear that the factors weighed in favor of the plaintiffs choice of forum. Moreover, we find that the court properly considered and balanced the various competing factors and did not improvidently exercise its discretion in denying the motion (see, Banco Ambrosiano v Artoc Bank & Trust, 62 NY2d 65, 73-74). Mangano, J. P., Thompson, Bracken and Fiber, JJ., concur.